Citation Nr: 0717613	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to April 
1977 and from June 1978 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for service 
connection for hepatitis C and for a mental condition.  The 
veteran and his service representative were notified of this 
decision in May 2003.  Later that same month, in May 2003, 
the veteran disagreed with this decision.  He perfected a 
timely appeal in June 2003 and requested and RO hearing.  The 
veteran subsequently withdrew his RO hearing request in June 
2004.  See 38 C.F.R. § 20.704.

The Board notes that, in an April 2003 administrative 
decision, the RO determined that, because the veteran was 
discharged under other than honorable conditions following a 
period of service from March 1982 to May 1985, this operated 
as a bar to all VA benefits claimed for this period of 
service.

In June 2005, the Board denied the veteran's claim for 
service connection for a mental condition and remanded the 
claim for service connection for hepatitis C to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.  In May 2006, the Board again 
remanded the veteran's claim for service connection for 
hepatitis C to the RO/AMC.


FINDING OF FACT

The medical evidence does not show hepatitis C during active 
service or for many years thereafter; there is no competent 
evidence of a nexus between hepatitis C and active service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2002, August 2005, and June 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the July 2002 VCAA notice 
was furnished to the veteran and his representative prior to 
the April 2003 RO decision that is the subject of this 
appeal.  

Pursuant to the Board's May 2006 remand, the RO also provided 
the veteran and his service representative with notice of the 
Dingess requirements in June and September 2006.  However, 
the currently appealed claim was subsequently readjudicated 
in a supplemental statement of the case (SSOC) issued in 
January 2007.  The Board notes that the January 2007 SSOC 
contained both VCAA notice and notice of the Dingess 
requirements.  The Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-
34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) ("The Federal Circuit 
specifically mentioned two remedial measures:  (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini 
II, supra, at 122-24 (2004) ("proper subsequent VA process" 
can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the January 2007 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the veteran of the Dingess elements is 
rebutted.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
his claim at a Board hearing, although he declined to do so.  
Pursuant to the Board's May 2006 remand, the veteran also was 
provided with an October 2006 VA liver examination, which 
contained a nexus opinion relating to the claim on appeal.  
The evidence is adequate to resolve this claim; there is no 
duty to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he denied any medical history of hepatitis at his 
enlistment physical examination in August 1976.  Clinical 
evaluation was completely normal with the exception of a 
functional heart murmur and a stomach scar.  His history was 
unchanged on a medical history report obtained in April 1977.

On a reenlistment physical examination in November 1981, 
clinical evaluation showed that the veteran had a body mark, 
scar, or tattoo that was not considered disabling.

Two tattoos were noted on periodic physical examination in 
June 1984, but they were not considered disabling.  The 
veteran denied any medical history of hepatitis.    

On outpatient treatment in October 1984, the veteran reported 
a history of alcohol abuse, marijuana, heroin, cocaine, and 
acid use.  He also reported a history of mild withdrawal 
symptoms but denied any history of delirium tremens.  
Neurological examination was within normal limits.  The 
assessment was alcohol abuse with mild psychological and 
physiological dependence in the past and none presently, and 
polysubstance drug abuse with current physical and 
physiological dependence.

The veteran denied any history of hepatitis on an October 
1984 Dental Health Questionnaire.

On periodic physical examination in November 1984, the 
veteran denied any history of hepatitis.  Clinical evaluation 
was completely normal except for marks and scars previously 
noted on his left and right forearms that were not considered 
disabling.  On periodic physical examination in May 1985, 
clinical evaluation was unchanged.  

The veteran reported on an undated medical history form 
included in his service medical records that his usual 
occupation was as a Navy hospital corpsman.  He again denied 
any history of hepatitis.

On VA outpatient treatment in May 2002, the veteran requested 
treatment for hepatitis B and C.  He reported being diagnosed 
with hepatitis B and C in 1996 and receiving treatment for 
hepatitis secondary to alcohol and chronic cocaine abuse.  He 
denied any cocaine abuse in the past 6 months.  The 
impressions included hepatitis C positive antibodies.

In statements on his June 2003 substantive appeal, the 
veteran contended that he had been exposed to several risk 
factors for hepatitis C during active service, including 
exposure to contaminated blood, receiving inoculations, and 
exposure to blood as part of his duties as a hospital 
corpsman.

The veteran received regular VA outpatient treatment for 
hepatitis C between 2003 and 2005.

In November 2005, E.C.W., M.D. (- initials used to protect 
privacy) (Dr. E.C.W.), a VA physician, reviewed the veteran's 
claims file and service medical records and provided an 
opinion concerning the claimed medical relationship between 
the veteran's hepatitis C and active service.  Dr. E.C.W. 
stated that the veteran's history included a diagnosis of 
hepatitis C in 1996, treatment for hepatitis C beginning in 
2002 and continuing for 1 year after a liver biopsy confirmed 
stage 3 to 4 cirrhosis, and recently re-starting treatment 
for hepatitis C.  The veteran had a positive cocaine and 
opiate screen, although he denied using cocaine and opium.  
The veteran's laboratory work was normal.  Dr. E.C.W. 
concluded that it was "obvious" from the veteran's 
laboratory work and history that he met the criteria for 
recurrent hepatitis C, although his treatment was complicated 
by his inability to remain drug free.  Dr. E.C.W. also stated 
that it was "difficult, if not impossible" to determine 
whether the veteran's hepatitis C was related to active 
service because the veteran denied use of intravenous drugs 
and reported working as a hospital corpsman during active 
service.  "However, his addictive personality and continued 
use of opiates and cocaine at the present time would indicate 
that he definitely has a tendency for problems with illegal 
drugs."  Dr. E.C.W. concluded that, given the veteran's 
denial of intravenous drug use, "it would be total 
speculation" to provide an opinion concerning the cause of 
his hepatitis C.

The veteran received routine VA outpatient treatment for 
hepatitis C in 2005 and 2006.  On outpatient treatment in 
December 2005, his drug screen was negative and the diagnosis 
was chronic hepatitis C.  There was no detectable hepatitis C 
virus on outpatient treatment in January 2006.  

In statements received at the RO in January and June 2006, 
the veteran contended that Dr. E.C.W. had related his 
hepatitis C to active service.  

On VA liver examination in October 2006, the VA examiner 
stated that he had reviewed the veteran's claims file and 
service medical records.  He noted the veteran's extensive 
history of alcohol and intravenous drug abuse.  There was a 
history of chronic liver disease risk factors before, during, 
and after active service, including tattoos, blood exposure, 
intranasal cocaine use, intravenous drug use, and high risk 
sexual practices.  The veteran also had a history of 
hepatitis C and chronic cirrhosis, proven by biopsy.  
Physical examination showed a normal liver and no evidence of 
malnutrition, abdominal tenderness, portal hypertension, 
esophageal varices, gall bladder disease, or other signs of 
liver disease.  The VA examiner's opinion was that the 
veteran's hepatitis C was less likely than not (less than 
50/50 probability) caused by or related to active service.  
His rationale for this opinion was that the veteran had a 
long history of risky behavior, drug addiction, alcohol 
addiction, and intravenous drug use.  The veteran's risk of 
exposure in his normal job duties was minimal; however, there 
was a huge risk of exposure with his behavior pattern.  The 
diagnoses included hepatitis C.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C.  Initially, the Board observes that the 
veteran's service medical records are completely silent for 
any complaints of or treatment for hepatitis C.  The veteran 
repeatedly denied any history of hepatitis C on repeated 
medical history reports completed during active service, and 
in-service clinical evaluations showed only that the veteran 
had several tattoos that were not considered disabling.  In 
May 2002, when the veteran first requested VA treatment for 
hepatitis C, he reported that he had been diagnosed with 
hepatitis C in 1996, or more than 14 years after his last 
separation from service under honorable conditions in March 
1982.  The veteran was not treated for hepatitis C until 
2002, or approximately 2 decades after his last separation 
from service under honorable conditions, when he sought 
treatment from VA.  He reported a history of hepatitis C 
treatment beginning in 2002 to Dr. E.C.W., a VA physician, in 
November 2005.  The veteran has asserted to his VA examiners 
that his in-service risk factors for hepatitis C included 
exposure to contaminated blood and blood products as part of 
his duties as a hospital corpsman.  In this regard, the Board 
observes that the mere transcription of medical history does 
not transform the information in to competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 109, 112 
(1999). 

 The veteran also has asserted that Dr. E.C.W., a VA 
physician, related his hepatitis C to active service 
following VA examination in November 2005.  However, as noted 
above, Dr. E.C.W. concluded that it was "difficult, if not 
impossible" to determine whether the veteran's hepatitis C 
was related to active service and "it would be total 
speculation" to provide this opinion.  Moreover, the 
veteran's assertion that Dr. E.C.W. had related his hepatitis 
C to active service, filtered through a lay person's 
sensibilities, is simply too attenuated to constitute 
competent medical evidence.  See Carbino v. Gober, 10 Vet. 
App. 69, 77 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 
32 (Fed. Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

Following a thorough VA liver examination in November 2006, 
the VA examiner conclusively determined that, because the 
veteran had a long history of risky behavior (including 
alcohol and cocaine abuse, intravenous drug use, and risky 
sexual behavior), his post-service exposure to risk factors 
for hepatitis C was huge, and because his in-service exposure 
to risk factors was hepatitis C was minimal, it was less 
likely than not that the veteran's hepatitis C was related to 
active service.  

The Board has considered the veteran claim is of a causal 
link between hepatitis C and active service.  However, as a 
lay person, he is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders.  
Accordingly, the lay statements are entitled to no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu, supra.

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's hepatitis C 
was incurred in or aggravated by active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


